EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 05/06/2022
In claim 9, line 12, the phrase “the front of the vertical door jams” has been replaced with the phrase “a front of vertical door jams.”
In claim 9, line 13, the phrase “the back side of the door frame header” has been replaced with the phrase “a back side of a door frame header.”
In claim 21, line 4, the phrase “the vertical” has been replaced with the phrase “a vertical.”
In claim 23, line 7, the word “members” has been replaced with the word “member.”
In claim 23, line 10, the phrase “the door frame header” has been replaced with the phrase “a door frame header.”

3.	Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a foldable chin-up exercise device comprising: a horizontal member and two connecting members extending from the horizontal member, where the two connecting members are in the same plane and each connecting member has a door header hook and a parallel chin-up handle that rotate on the connecting member from a flat configuration to an exercise configuration, where the door header hook and parallel chin-up handle are on opposite sides of the two connecting members, in the exercise configuration the chin-up exercise apparatus can releasably engage a door frame with the door header hook engaging with a door frame header and the parallel chin-up handles can be used to do neutral chin-ups.
Claims 2-5 and 21-22 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 9, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a chin-up exercise device comprising: a top horizontal member; a bottom horizontal member spaced apart from the top horizontal member; and two connecting members connecting the top horizontal member and the bottom horizontal member, where each connecting member has a door header hook and a parallel chin-up handle that transitions to an exercise configuration, where the door header hook and the parallel chin-up handle are on opposite sides of the connecting members, in the exercise configuration the door header hooks and parallel chin-up handles are roughly perpendicular to the bottom horizontal member and the chin-up apparatus can releasably engage a door frame with the bottom horizontal member pressing against a front of vertical door jams and with the door header hook engaged with a back side of a door frame header and the parallel chin-up handles extend away from the door frame parallel to each other and the parallel chin-up handles are available for neutral chin-ups.
Claims 11-15 depend either directly or indirectly from claim 9 and are allowable for all the reasons claim 9 is allowable.
	

	Regarding claim 23, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a foldable chin-up exercise device comprising: a horizontal member; and a connecting member extending perpendicular from the horizontal member, where the connecting member has a door header hook and a parallel chin-up handle that transition from a flat configuration to an exercise configuration, where the door header hook and the parallel chin-up handle are on opposite sides of the connecting member, in the exercise configuration the door header hook and parallel chin-up handle are roughly perpendicular to the horizontal member and the chin-up apparatus can releasably engage a door frame with the door header hook engaged with the door frame header and the parallel chin-up handle extend away from the door frame, and in the flat configuration the door header hooks, the parallel chin-up handles, the connecting member and the horizontal member are substantially coplanar.
Claims 24-27 depend either directly or indirectly from claim 23 and are allowable for all the reasons claim 23 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784